*498On Application nob Rehearing.
The opinion of the court was delivered by
Manning, C. J.
The opponents in applying for a rehearing urge upon us the fact that the obligation of the donees was fixed by the law in existence at the time of the act of donation, and seem to suppose that our judgment was affected by or based upon the change in our laws relative to property in slaves. This was not in our minds. We purposely divested the question of whatever influence that change in the law might have had in the absence of that provision of our Code which controlled our judgment. '
The article 1328 of the Civil Code (new No. 1250) was a part of the law at the time the act of donation was passed, equally with those relating to collation cited by opponents in their application for rehearing. It was unnecessary for us to go into an examination of the effect had upon contracts by the changes in our laws 'relative to slaves, so far as they formed part of the consideration of such contracts.
Independent of these changes, and independent of the provisions concerning collation of the different kinds of property, there is that in article 1328 that imperatively prescribes that immovable property given to one of the children, that has been destroyed by an accident without his fault, is not subject to collation at all, and because the property donated in the case before us had been thus destroyed, we decided that it should not be collated.
The rehearing is refused.